UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-7454


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

BOBBY RICHARDSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, District
Judge. (3:09-cr-00015-JRS-1; 3:13-cv-00021-JRS)


Submitted:   January 31, 2014              Decided:   February 12, 2014


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bobby Richardson, Appellant Pro Se.         Angela Mastandrea-Miller,
Assistant United States Attorney,           Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Bobby Richardson seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                                  The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.               28   U.S.C.      § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief    on    the    merits,     a    prisoner         satisfies       this   standard      by

demonstrating         that     reasonable          jurists       would     find     that     the

district       court’s      assessment       of     the    constitutional           claims    is

debatable      or     wrong.       Slack     v.     McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,      and     that       the    motion    states      a   debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that     Richardson          has       not     made        the     requisite         showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                               2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3